CONFIDENTIAL TREATMENT REQUESTED

AMENDMENT #3
TO
MASTER SERVICES AND LINKING AGREEMENT


Regarding Statement of Work
Connected TV Project


This Amendment #3 to Master Services and Linking Agreement (“Amendment”)
effective as of January 1, 2013 (“Amendment Effective Date”) is between Synacor,
Inc. ("Synacor") and Toshiba America Information Systems, Inc. ("Client") under
which the parties hereto mutually agree to further modify and amend the Master
Services and Linking Agreement, dated July 1, 2010, as amended by Amendment #1
to Master Services and Linking Agreement, dated December 1, 2011, and by
Amendment #2 to Master Services and Linking Agreement, effective as of December
20, 2011 (including the exhibits, schedules, addenda and amendments thereto, the
“Agreement”). All terms defined herein shall be applicable solely to this
Amendment. Any defined terms used herein, which are defined in the Agreement and
not otherwise defined herein, shall have the meanings ascribed to them in the
Agreement.


Whereas, Synacor has provided certain additional services to Client relating to
Client’s Connected TV (as defined in the attached Statement of Work); and


Whereas, Client has received such additional services.


Therefore, in consideration of the premises and mutual covenants herein and for
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties agree as follows:


1.
Services.    Synacor has undertaken and completed the services set out in the
attached Statement of Work (“SOW”) in accordance with the requirements specified
in the SOW, hereinafter referred to as the “Connected TV Services.”



2.
Project Fees and Expenses. Client will pay Synacor [*] for the development and
continued use of the Connected TV Services during the Term of the Agreement
(“Project Fees”). Client will also reimburse Synacor [*] for the reasonable and
necessary business travel expenses incurred by Synacor to date in connection
with the performance of the Connected TV Services (“Expenses”). Expenses
include, but are not limited to, business trips for Synacor’s employees and
contractors performing the Connected TV Services, including reasonable travel,
lodging and food expenses. Future Expenses incurred, if any, must be submitted
on Synacor’s invoice, together with appropriate supporting documentation. Said
Project Fees and Expenses shall be payable in accordance with Section 6 of the
Agreement (it being understood that Synacor may deliver an invoice for such fees
and expenses any time after the parties’ execution of this Amendment). The
Project Fees and Expenses are non-refundable.



3.
Search Services. Synacor shall provide and control the Search Services on the
Connected TV. When a user initiates a search within Connected TV, the user will
be sent to the Portal (at start.tv.toshiba.com). Client and Synacor will share
the revenue earned through the Search Services within the Connected TV in
accordance with Section 1.7 of Schedule A to the Agreement.



4.
Advertising Services. Utilizing the advertising API provided by Synacor under
the attached SOW Synacor shall provide and control the Advertising Services on
the Connected TV. Synacor will share the revenue earned through the Advertising
Services within the Connected TV in accordance with Section 1.8 of Schedule A to
the Agreement.



5.
Definitions. Section 1.6 of the Agreement is hereby amended to add the Connected
TV to the list of Client products included under “Client Products.”



6.
Portal Best Practices Policies. [*]



7.
Proprietary Rights. The parties hereby agree that the development performed by
Synacor under the attached SOW shall be considered Software for purposes of the
Agreement. The parties further agree that such Software may only be used in
accordance with the Agreement and that Synacor shall retain all right, title and


Amendment to MSLA    CONFIDENTIAL    Page 1 of 2
[*] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

interest in and to the services or deliverables provided pursuant to the
attached SOW. Client agrees that it will not, nor will it assist any third party
to, challenge the validity or ownership of any patent, copyright, trademark or
other intellectual property registration of any of the services or deliverables
provided or created pursuant to the attached SOW. Client shall comply with all
reasonable requests of Synacor to protect its proprietary rights as set forth
herein.


7.
Changes in Scope. In the event the parties agree to expand or change the scope
of the project or pricing, the parties shall agree to such changes in writing,
signed by both parties.



8.
Independent Contractors. Synacor and Client expressly recognize and agree that
the parties are independent contractors and that the Agreement including this
Amendment shall not constitute or be construed as creating a partnership,
employer-employee relationship, joint venture or agency agreement between the
parties hereto, and neither of the parties hereto nor any of their employees or
agents shall have the power or authority to bind or obligate the other party.



9.
Scope of Amendment: This Amendment supersedes all proposals, oral or written,
all negotiations, conversations, or discussions between or among parties
relating to the subject matter hereof and all past dealing or industry custom.
This Amendment shall be integrated into and form part of the Agreement effective
as of the Amendment Effective Date. All terms and conditions of the Agreement
shall remain unchanged except as modified in this Amendment; and the terms of
the Agreement, as modified by this Amendment, are hereby ratified and confirmed.
If any of the terms of the Agreement conflict with those of this Amendment,
however, the terms of this Amendment shall control with respect to the subject
matter of this Amendment only. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same agreement.





IN WITNESS WHEREOF this Amendment has been duly signed and executed by the
parties hereto.


SYNACOR, INC.         TOSHIBA AMERICA INFORMATION
SYSTEMS, INC.


By: /s/ George Chamoun                By: /s/ Jeff Barney        
Name: George Chamoun                 Name: Jeff Barney        
Title: EVP Sales & Marketing             Title: VP/GM             
Date: 9/4/13                      Date: 8/22/13             

Amendment to MSLA    CONFIDENTIAL    Page 2 of 2

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

STATEMENT OF WORK
Toshiba Connected TV Project


This SOW describes tasks and activities to be performed by Synacor on the
Connected TV project in conjunction with Toshiba’s Cloud Home Solution.


Project Description


Video News Feed API
[*]
Synacor creates and provides a [*] video feed for use within Toshiba's Cloud
Home application
 
•    Custom feed created that points to video player page
 
•    Video assets include title, description & thumbnail provided by 5Min (AOL)
 
•    Content publishing team will update the video feed once per day and include
seven video assets during each publish cycle
 
Video Player page custom development (Phase 1: CES)
[*]
Synacor creates a video player page (at start.tv.toshiba.com) that is built as a
custom solution as the destination page when a user selects to view a video from
Toshiba's Cloud Home application
 
•    Custom Primetime deployment to start.tv.toshiba.com
 
•    Creation of three components for the player page:
o    The Now Playing component 
o    The Playlist component
o    Content Published component
 
•    Creation of custom navigation code:
o    Navigable from a D-Pad remote
o    JavaScript code needs to be added to detect keypress events on the remote
 
Video Player page custom development (Phase 2: Launch)
[*]
Synacor engineers a solution for the video player landing page (based on Phase
1) that includes the design and functionality required by Toshiba
 
•    Reconfigure page & layout based on Toshiba's Cloud TV design
•    Creation of custom navigation code:
o    Navigable from a D-Pad remote
o    JavaScript code needs to be added to detect keypress events on the remote
 
Ad Feed API
[*]
Synacor creates a custom advertising API that Toshiba will utilize for display
within their Toshiba's Cloud Home application
 






Connected TV Project SOW    CONFIDENTIAL    Page 1 of 2
[*] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

•    Custom ad feed that includes advertising partners from multiple networks
 
•    Feed includes image, destination URL & tracking
 
Joint Integration Consultation [*]
[*]
Synacor sent [*] to work with multiple teams on the integration of the Video/Ad
APIs. Expenses incurred in addition to time
                    [*]



Assumptions
•    Current version of Cloud Home application will be consistent with the final
version





Client Responsibilities
•    Deliver final version of Cloud Home application
•    Provide firmware/software updates to in-house TV for testing
•    Perform joint testing & provide feedback on results
•    Finalize requirements & approve designs for default browser start page





Total Cost: [*] [*]
•    [*] Hours at [*]/hour equals [*]
•    Expenses incurred by Synacor for travel [*]
•    Notes: Price covers development, integration and forward maintenance costs,
during the Term of the Agreement, for the deliverables developed pursuant to
this SOW.






Connected TV Project SOW    CONFIDENTIAL    Page 2 of 2
[*] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.